DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the Applicant's Request for Continued Prosecution filed 3 May 2021.
Claims 1, 4-6, and 8-10 have been amended.
The previous 112 (b) rejections for claims 1-10 have been overcome by amendments.
Claim 11 has been added.
Claims 1-11 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 May 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 3 May 2021 with regards to the 101 rejections have been fully considered but they are not persuasive.
With regards to the claims, the Applicant argues on pages 11 and 12 of their response, “As stated in paragraph 0005 of the originally-filed specification, the pending independent claim of the current application overcomes the problem of incorporating both long-term demand charges and short term energy charges into the optimal real-time operations and short-term scheduling of microgrid resources. This will optimize a combination of the short term energy charges and long term demand changes together. To adjust for user advantageous cost optimization in occurrence of a change in circumstances, the specification describes that, ‘Depending on the embodiment, the Real-Time Values of Resources and Loads [506], the Load Forecast Short-Term [507], the short term renewable Forecasts [508], Incremental Import Cost [509], or a combination thereof may be used to conduct Short Term Scheduling and Optimization (STS) [501]. Conduct STS continuously once per interval using the costs determined by Import Cost Constraints [401]. Deploy set point controls in the next interval as an Optimized Control Set [510].’ Mokhtari [0021]. The present application acts as a technology enabler for parties to optimize the real time operation and short term scheduling of microgrid resources adjusting the microgrid resource control set points to account for any fluctuations in real time conditions and constraints as well as energy costs in the short term and demand charge in the long term.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection.  First, the Examiner notes that the Applicant has failed to identify any specific claim language within their argument, and merely referred to their 
The Applicant continues on page 12 of their response, “Moreover, applicant respectfully contends that a factual determination that an element represents well-understood, routine, conventional activity must be made. See Berkheimer Memorandum at pages 3-4. These unconventional, technical claimed features of the present application have not been, ‘proven by clear and convincing evidence’ as no evidence of these features has been provided and the rejection has not been expressly supported in writing with evidence. See Berkheimer Memo at page 12. Therefore Claim 1 as amended is tied to a practical application and not an abstract idea, the claim is patentable subject matter under prong I/II of Step 2A of MPEP § 2106. Additionally, as the computer system uses unconventional technical features, the claim as amended is patentable subject matter under Step 2B. Applicant therefore respectfully contends that the rejections are traversed and Claim 1 as amended is suitable for grant.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection.  First, the Examiner notes that the Applicant has not identified any specific elements of their claimed invention that they view as adding significantly more to the abstract idea by reciting elements that are not well-understood, routine, Berkheimer memo is only applicable when deciding that a claim recites elements that are well-understood, routine, and conventional.  Thus, the Applicant’s argument that evidence must be shown is found moot as it relies on aspects not pertinent to the rejection itself.  Therefore the Examiner maintains that this rejection is proper.

Applicant's arguments filed 3 May 2021 with regards to the cited prior art and the 103 rejection have been fully considered but they are not persuasive.

With respect to the claims, the Applicant argues on page 14 of their response, “Applicant points out that the above cited reference does not specifically mention the utility demand charge rate and even if the above statement is taken as a claim that their method is applicable to all utility tariffs, they have not demonstrated how this can happen. The description is a heuristic method running simulations and for optimization of distributed energy storage systems. The present invention describes a transformation of hourly optimization and control.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the cited prior art of In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   Second, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  As noted above, the Applicant has failed to identify any claim language with which they refute the cited prior art discloses.  Third, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the uilds the optimal operating instructions for one or more of the distributed energy storage systems 103 by running simulations using multiple categories of data, which may include: electric rate plan and tariff information (e.g., utility rates, billing period, temporal energy and demand prices, and averaging periods), utility data (e.g., requests for grid services like voltage support and frequency regulation), current and future weather data, (e.g., time of day, sunrise and sunset times, temperature, cloud cover, and other weather forecasts), geographic location, local solar production, local incident light, customer type, building specifications (e.g., information relating to the electric load location, such as building material, square footage, age, HVAC type and type of equipment used at the electric load location, etc.), grid operator data (e.g., locational marginal price, area control error, automatic generation control, etc.), and time (e.g., time of day) data, high-resolution energy usage data (e.g., collected high sample rate energy usage data (e.g., <1 minute)) provided by the target energy storage system, and/or load prediction taken from historical patterns for the specific site and similar sites, which may be received from one or more external data sources. Optimization uses this data to simulate and create various operating parameter results by iteratively processing this data to find an optimal solution. The operating parameter results so determined may include optimized runtime parameters 401, demand set-point curves 301, and battery state-of-charge profiles 302 of FIGS. 4 and 5. For example, in some embodiments, optimization engine 1031 uses an energy storage hardware simulator farm as illustrated in FIG. 6 to help determine and create various operating parameters.” (Emphasis added).  As shown here, Kearns does disclose the establishing and using of demand rates, marginal prices, utility prices, historic prices, historic demand, and other information to crate optimal solutions and set point curves for usage of energy.  Therefore the Examiner maintains that this rejection is proper.
The Applicant continues on page 16 of their response, “Per Examiner, the cited portion of Idrees describes a procedure, ‘which describe using import costs of energy and the demand in order to determine whether to use stored energy or importing energy from a grid, wherein the stored energy is used when the energy usage is below a level, and importing energy when the energy usage exceeds the energy available in storage)’. As Examiner notes, Idrees is not applicable to predicting day-ahead load usage. Examiner notes that Park in combination describes an obvious use of comparing the highest peak energy for a period to current usage. Applicant suggests that Park’s patent use of a rule based or heuristic approach to discharge the battery during the utility-called event and is different from a microgrid electric utility bill optimization. Applicant notes that the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Second, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Third, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  In this instance, the Applicant has merely argued their perceived differences in the Applicant’s application and the prior art, however they have failed to actually discuss or show any evidence that the claims themselves or novel or non-obvious over the cited prior art, or how the current amendments are not taught by the previously cited portions.  Merely alleging that the cited prior art does not disclose some argued purpose of the Applicant’s application, or that a portion of the specification not found within the claims, is not taught by the prior art, is not a persuasive argument, as the current and previous .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

With respect to claim 1, the Applicant has amended the claim to state, “estimating forecasted load demanded by the said microgrid and corresponding day-ahead import schedule.”  The Applicant has failed to provide a written description that would convey to one skilled in the art that they were in possession of the claimed invention at the time of filing.  In particular, the Applicant has failed to disclose in their original filed application estimating the corresponding day-ahead import schedule in addition to a forecasted load demanded by a microgrid.  Notably the original disclosure recites these things as the same thing, but now the Applicant has amended the claim to recite them as different components, which is not supported.  With regards to the specification, the Applicant’s sole disclosure with regards to estimating the forecasted load is in paragraph 17 and 18.  With regards to this, paragraph 17 states, “Referring to Fig. 1, which is a diagram illustrating an example of how the components of the systems and methods may interact, this procedure combines the monthly optimization and short-term optimization by measuring and decomposing a month to a Day-Ahead Import Schedule [101], developing an Incremental Cost of Import (ICI) [102], applying Import Cost Constraints (ICC) [103], conducting Short Term Scheduling, Optimization and Control (STS) [104], and resetting the Peak Demand Level Incurred to Zero at the end of the month.”  Paragraph 18 states, “Referring to Fig. 2, which is a flow chart depicting the general process by which the systems and methods may estimate Day ahead forecasted load demanded by the microgrid and Day ahead Renewable forecast, Archives of Load Data Values [206] and Forecast Parameters [207] commonly known in the industry are utilized to determine a Day-Ahead Load Forecast [203]. Archives of Load Data Values [208] and Forecast Parameters [209] commonly known in the industry are utilized to determine a Day-Claim 6 recites similar limitations and is rejected for similar reasons.  Additionally, claims 2-5 and 7-11 depend upon claims 1 and 6, respectfully, and therefore are rejected as well.

With respect to claim 1, the Applicant has amended the claim to state, “establishing hybrid incremental cost curve of energy import from a provider comprised of: i) establishing an incremental cost curve for energy charge component from said energy provider's energy tariff; and ii. transforming the long-term utility demand charge of said energy provider's energy tariff into an incremental cost curve for demand charge component.”  The Applicant has failed to provide a written description that would convey to one skilled in the art that they were in possession of the claimed invention at the time of filing.  In particular, the Applicant has failed to disclose in their original filed application a hybrid incremental cost curve of energy import.  The Applicant has additionally failed to disclose a establishing a cost curve that comprises establishing an incremental cost curve for charge component from an energy tariff and transforming long term demand charge into an incremental cost curve for demand charge.  First, the disclosure Divide the import schedule into segments (roughly 10%), (3) Calculate the cost of import for each segment based on the method described in the previous section and insert them as the incremental cost curve. This calculation should include the on-peak/ off-peak hour energy and demand charges accurately, (4) Abandon the incremental onsidering the number of hours in every month that the load falls within each segment, the invention will establish a Demand Charge for a particular segment. Plotting the Demand Charge Incremental Cost for each Segment [304] against the Establish Demand or load levels for different Segment [305], the resulting curve is the Incremental Cost of Import [301].”  Paragraph 22 continues, “Referring to Fig. 6, which is a bar graph depicting the results of a microgrid use case describing the general process by which the systems and methods may utilize the day-ahead load and renewable forecast profile along with other data to determine a demand charge curve, the invention utilizes the forecast day-ahead load profile along with other data to determine an incremental demand charge curve which combines energy and demand charge at different load levels. During a high load demand period, the proposed invention is capable of recognizing the higher demand charge and defining appropriate utility charges for optimization. Equipped with appropriately calculated energy and demand user charges, the invention examines the load profile inputs, and other generation and load source characteristics as defined for a load consuming area to optimize system operation, such as but not limited to, a microgrid. The incremental import cost calculated may be utilized to perform peak shaving irrespective of the duration of each interval or total number of intervals. In some embodiments, while using this model the system can facilitate the modification of the charging and discharging price of batteries such that they charge when the bulk electric system import price for electricity is less and discharge when it is high.”  Claim 6 recites similar limitations and is rejected for similar reasons.  Additionally, claims 2-5 and 7-11 depend upon claims 1 and 6, respectfully, and therefore are rejected as well.

With respect to claim 1, the Applicant claims, “considering the short term and real time conditions and constraints to determine the applicability of using said hybrid incremental cost curve of energy of import to conduct Short Term Scheduling and Optimization (STS).”  The Applicant has failed to provide a written description that would convey to one skilled in the art that they were in possession of the claimed invention at the time of filing.  In particular, the Applicant has failed to disclose in their original filed application considering short term and real time conditions and constraints to determine the applicability of using a hybrid incremental cost curve of energy of import.  First, as noted above, the Applicant has failed to disclose a hybrid incremental cost curve in their original description.  Second, the Applicant has failed to disclose considering short term and real time conditions and constrains to determine the applicability of using a cost curve.  Paragraph 20 of the Applicant’s original description appears to disclose the closest process by which the systems and methods determine applicability of Incremental Cost of Import (ICI) [301]. The applicability of the ICI is determined by a sequence of Import Cost Constraints [401]. If the Peak Demand measured in the current period is smaller than the Import Level from the expected historical data, then import cost should use only the Energy Cost [403]. However, if the Peak Demand is higher, it shall be compared against the Highest Peak Demand during the month so far [404]. If it is lower than the Highest Peak Demand During the Month so far, the import cost should only use the Energy Cost component [406]. If the Peak Demand measured in the current period is yet higher than the Highest Peak Demand during the month so far, the ICI is the optimal solution [405]. In some embodiments, this will optimize the total cost of operation considering energy import energy and demand user rates.”  As shown and emphasized here, the Applicant’s original description fails to disclose considering short term and real time conditions and constraints to determine the applicability of using a hybrid incremental cost curve of energy of import.  Appropriate correction is required.  Claim 6 recites similar limitations and is rejected for similar reasons.  Additionally, claims 2-5 and 7-11 depend upon claims 1 and 6, respectfully, and therefore are rejected as well.

With respect to claim 1, the Applicant has amended the claim to state, “applying said hybrid incremental cost curve of energy import to perform optimal control of microgrid resources in short term scheduling and real-time operation.”  The Applicant has failed to provide a written description that would convey to one skilled in the art that they were in possession of the claimed invention at the time of filing.  In particular, the Applicant has failed to disclose in their original filed application applying a hybrid incremental cost curve of energy import to perform optimal control of microgrid resources in short term scheduling and real-time operation.  First, as noted above, the Applicant has failed to disclose a hybrid incremental cost curve of energy import.  Second, the Applicant has failed to disclose applying a cost curve to perform any optimal control of microgrid resources, whether it be in scheduling or operation.  The Examiner notes that paragraph 21 does refer to conducting short term scheduling and optimization “continuously once per interval” using the costs, and deploying set pint controls in the next interval as an optimized control set, in paragraph 21 of their original specification, however this does not equate to the Applicant’s amended claim language.  Appropriate correction is required.  Claim 6 recites similar limitations and is rejected for similar reasons.  Additionally, claims 2-5 and 7-11 depend upon claims 1 and 6, respectfully, and therefore are rejected as well.

With respect to claim 5, the Applicant has claimed, “wherein the said hybrid incremental cost curve of energy import is comprised of: a. realtime values of resources and loads, short-term load forecast, short-term distributed energy resource forecasts; b. incremental demand charge.”  The Applicant has failed to provide a written description that would convey to one skilled in the Claim 10 recites similar limitations and is rejected for similar reasons.  

With respect to claim 11, the Applicant has claimed, “wherein said hybrid incremental cost curve of energy import is deployed into the next STS interval for determination of an optimized control set.”  The Applicant has failed to provide a written description that would convey to one skilled in the art that they were in possession of the claimed invention at the time of filing.  In particular, the Applicant has failed to disclose in their original filed application a hybrid his procedure combines the monthly optimization and short-term optimization by decomposing a month to days and then to short intervals by (1) At the beginning of each day (or every hour) run a day-ahead scheduled optimization (e.g. 24 hour with one hour intervals or 48 hours) using import cost without any demand charge and get the import schedule from this result. This step can be conducted every hour instead of once a day to improve forecasting accuracy, (2) Divide the import schedule into segments (roughly 10%), (3) Calculate the cost of import for each segment based on the method described in the previous section and insert them as the incremental cost curve. This calculation should include the on-peak/ off-peak hour energy and demand charges accurately, (4) Abandon the incremental demand Import cost obtained in (3) using only import energy cost for the following two conditions of a)  Conduct short term optimization scheduling and control (e.g. 12 5- minute intervals) continuously once per interval (e.g. 5 minutes) using the incremental cost obtained for energy and demand in (4), (6) deploy set point controls in the next interval, (7) Continue this process at the start of each day (or each hour depending on the design), and (8) If at the end of the month, reset the peak demand level to zero and go back to (1). The systems and methods of the present invention enable the microgrid operator to create microgrid resource schedules that optimize usage of inter-tie flows and distributed energy resources to achieve total minimum operational cost considering both short-term energy charges and long- term demand charges.”  Additionally, paragraph 21 states, “Referring to Fig. 5, which is a flow chart illustrating an example of the general process by which the systems and methods apply the incremental cost of import in a particular embodiment of the described invention, Archives of Load Data Values [502] and Load Forecast Parameters [503] commonly known in the industry together with Real-time value of Load are utilized to determine a Load Forecast Short-Term [507]. Archives of Renewable Data Values [504] and Renewable Forecast Parameters [505] commonly known in the industry together with Real-time value of renewable resources are utilized to determine the Renewable Short-Term Forecasts [508]. Depending on the embodiment, the Real-Time Values of Resources and Loads [506], the Load Forecast Short-Term [507], the short term renewable Forecasts [508], Incremental Import Cost [509], or a combination thereof may be used to conduct Short Term Scheduling and Optimization (STS) [501]. Conduct STS continuously once per interval using the costs determined by Import Cost Constraints [401]. Deploy set point controls in the next interval as an Optimized Control Set [510].”  As shown and emphasized in these sections, the Applicant has failed to disclose deploying a hybrid incremental cost curve of energy import into a next STS interval for determination of an optimized control set.  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With respect to claim 1, the Applicant claims, “establishing hybrid incremental cost curve of energy import from a provider comprised of: i) establishing an incremental cost curve for energy charge component from said energy provider's energy tariff.”  The Applicant has rendered this claim indefinite and unclear for failing to said energy provider's energy tariff.”  Claim 6 recites similar limitations and is rejected for similar reasons.  Additionally, claims 2-5 and 7-11 depend upon claims 1 and 6, respectfully, and therefore are rejected as well.


With respect to claim 1, the Applicant claims, “ii. transforming the long-term utility demand charge of said energy provider's energy tariff into an incremental cost curve for demand charge component.”  The Applicant has rendered this claim indefinite and unclear for failing to provide antecedent basis.  In particular, the Applicant has failed to define or describe previously within the claim “the long-term utility demand charge,” thus rendering it unclear as to what this value is referring to in the claim.  For the purpose of examination, the Examiner will interpret the claim to read, “ii. transforming a long-term utility demand charge of said energy provider's energy tariff into an incremental cost curve for demand charge component.”  Claim 6 recites similar limitations and is rejected for similar reasons.  Additionally, claims 2-5 and 7-11 depend upon claims 1 and 6, respectfully, and therefore are rejected as well.

With respect to claim 1, the Applicant claims, “considering the short term and real time conditions and constraints to determine the applicability of using said hybrid incremental cost curve of energy of import to conduct Short Term Scheduling and Optimization (STS).”  The Applicant has rendered this claim indefinite and unclear for failing to particularly define their invention.  First, the Applicant has failed to define how the applicability of using said hybrid incremental cost curve of energy of import to conduct Short Term Scheduling and Optimization is determined or what it means to be applicable.  In particular, the claim refers to considering the short term and real time conditions and constraints to determine the applicability of incremental cost of import, however it remains unclear as to what exactly is being determined and how one is to determine the applicability of incremental cost of import.  Second, the Applicant has rendered the claim indefinite and unclear as they have not defined or described what is being scheduled or optimized.  In particular, the claim states, “determine the applicability of using said hybrid incremental cost curve of energy of import to conduct Short Term Scheduling and Optimization (STS),” however it remains unclear as to what “Short Term Scheduling and Optimization” refers to in this recitation.  Additionally, it is noted that the capitalization of words in the phrase, “Short Term Scheduling and Optimization,” appears to indicate that this is a proper noun or a title of some known component, which further renders this element unclear, as the Applicant has failed to specifically define this named thing claimed.  Third, the Applicant has rendered this claim element indefinite and unclear for failing to provide antecedent basis for the recitation, “the short term and real time conditions short term and real time conditions and constraints to determine whether to use said hybrid incremental cost curve of energy of import to conduct short term scheduling and optimization (STS) of energy importation.”  Claim 6 recites similar limitations and is rejected for similar reasons.  Additionally, claims 2-5 and 7-10 depend upon claims 1 and 6, respectfully, and therefore are rejected as well.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) 
estimating forecasted load demanded by the said microgrid and corresponding day-ahead import schedule; establishing hybrid incremental cost curve of energy import from a provider comprised of: i) establishing an incremental cost curve for energy charge component from said energy provider's energy tariff, and ii. transforming the long-term utility demand charge of said energy provider's energy tariff into an incremental cost curve for demand charge component; considering the short term and real time conditions and constraints to determine the 
The limitations of estimating forecasted load demanded by the said microgrid and corresponding day-ahead import schedule; establishing hybrid incremental cost curve of energy import from a provider comprised of establishing an incremental cost curve for energy charge component from said energy provider's energy tariff, and transforming the long-term utility demand charge of said energy provider's energy tariff into an incremental cost curve for demand charge component; considering the short term and real time conditions and constraints to determine the applicability of using said hybrid incremental cost curve of energy of import to conduct short term scheduling and optimization; applying said hybrid incremental cost curve of energy import to perform optimal control of microgrid resources in short term scheduling and real-time operation; as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, as well as the performance of fundamental economic principles or practices (including hedging, insurance, mitigating risk) and commercial interactions (including agreements in the form of contracts; marketing or sales activities or behaviors; business relations). That is, nothing in the claim element precludes the steps from practically being performed in the mind, or using a computer as a tool. For example, estimating forecasted load demanded by a microgrid and a day-ahead import schedule, encompasses a human estimating a load that will be 
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology or technical field.  Notably, though the claims’ preambles refer to a microgrid, the microgrid is not claimed itself, nor is it described how any additional elements within the claim would improve the functioning of the microgrid itself, 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the mere limiting of the abstract idea to a particular technological environment cannot provide an inventive concept.  In addition, the use of a generic computer to perform the steps cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims, 2-5 and 7-11, taken individually and as an ordered combination, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.  In particular, the claims define the variables that are used to estimate a day-ahead import schedule without defining how they are used, which is merely a narrowing of the field of use and does not integrate the abstract idea into a practical application (claims 2 and 7).  In addition, the claims recite elements that make up the incremental cost of import, but now how that are used or integrated to generate the cost of import, which is merely a narrowing of the field of use and does not integrate the abstract idea into 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Idrees et al. (US 2014/0163756 A1) (hereinafter Idrees), in view of Kearns et al. (US 2014/0070756 A1) (hereinafter Kearns).  

With respect to claims 1 and 6, Idrees teaches:
Estimating forecasted load demanded by the said microgrid and corresponding day-ahead import schedule (See at least paragraphs 9, 16, 26, 37, 67, 71-74, and 93 which describe predicted a load demanded as a day-ahead import schedule).
Establishing hybrid incremental cost curve of energy import from a provider comprised of: establishing an incremental cost curve for energy charge component from said energy provider's energy tariff (See at least paragraphs 9, 35 and 107-116 which describe establishing a cost of importing electricity from a grid during segments throughout a day).
Considering the short term and real time conditions and constraints to determine the applicability of using said hybrid incremental cost curve of energy of import to conduct Short Term Scheduling and Optimization (STS) (See at least paragraphs 9, 35 and 107-116 which describe establishing a cost of importing electricity from a grid during segments throughout a day, wherein the constraints are determined and used to restrict importing, including energy provided by an alternative source, the predicted load, the current load, historic load, and the time of day).
Applying said hybrid incremental cost curve of energy import to perform optimal control of microgrid resources in short term scheduling and real-time operation (See at least paragraphs 9-12, 15, 16, 19, 53-56, 67-74, 83-86, 93, 97, and 107-116 which describe applying the cost of import and constraints to schedule energy usage and where to acquire energy from, wherein the usage and acquiring is optimized).

Idrees discloses all of the limitations of claims 1 and 6 as stated above.  Idress does not explicitly disclose the following, however Kearns teaches:
Establishing hybrid incremental cost curve of energy import from a provider comprised of: i) establishing an incremental cost curve for energy charge component from said energy provider's energy tariff; and ii. transforming the long-term utility demand charge of said energy provider's energy tariff into an incremental cost curve for demand charge component (See at least paragraphs 76, 78, and 79 which describe an optimization engine that uses incremental energy costs and incremental demand charges when determining operating parameters for a load, including demand responses and importing electricity).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of predicting day-ahead load usage for an entity, wherein the system determines the imported cost of energy throughout the segmented day and the availability of power via a distributed energy resource system, and wherein the energy usage and sourcing is scheduled based on the various factors of Idrees, with the system and method of an optimization engine that uses incremental energy costs and incremental demand charges when determining operating parameters for a load, including demand responses and importing electricity of Kearns.  By accounting for incremental energy costs and incremental demand charges when determining an incremental import cost of electricity, a planning system will predictably 

With respect to claims 2 and 7, the combination of Idrees and Kearns discloses all of the limitations of claims 1 and 6 as stated above.  In addition, Idrees teaches:
Wherein the day-ahead import schedule is estimated by using: a. real-time values of resources and loads; b. day-ahead load forecast; c. day-ahead distributed energy resource forecast; and d. import cost without a demand charge (See at least paragraphs 9, 16, 26, 37, 67, 71-74, and 93 which describe predicted a load demanded as a day-ahead import schedule, wherein the schedule is based on current loads, predicted loads, alternative energy resources and the weather; and wherein the import cost is used for non-high demand times as well as demand times).

With respect to claims 3 and 8, Idrees/Kearns discloses all of the limitations of claims 1 and 6 as stated above.  In addition, Idrees teaches:
Wherein the incremental cost of import is comprised of a demand charge wherein a demand charge is comprised of a demand charge incremental cost; wherein a demand charge incremental cost comprises Day-Ahead Import Schedule divided into segments (See at least paragraphs 9, 35 and 107-116 which describe establishing a cost of importing electricity from a grid during segments throughout a day).

With respect to claims 5 and 10, Idrees/Kearns discloses all of the limitations of claims 1 and 6 as stated above.  In addition, Idrees teaches:
Wherein the said hybrid incremental cost curve of import is comprised of: a.    realtime values of resources and loads, short-term load forecast, short-term distributed energy resource forecasts; b.    incremental demand charge (See at least paragraphs 9, 16, 26, 37, 67, 71-74, 93, and 107-116 which describe calculating costs of importing energy from a grid based on current loads, predicted loads, alternative energy resources and the weather; and wherein the import cost is used for non-high demand times as well as demand times, and wherein the schedule made is optimized).

With respect to claim 11, Idrees/Kearns discloses all of the limitations of claims 1 and 5 as stated above.  In addition, Idrees teaches:
Wherein said hybrid incremental cost curve of energy import is deployed into the next STS interval for determination of an optimized control set (See at least paragraphs 9-12, 15, 16, 19, 53-56, 67-74, 83-86, 93, 97, and 107-116 which describe applying the cost of import and constraints to schedule energy usage and where to acquire energy from, wherein the usage and acquiring is optimized).

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Idrees and Kearns as applied to claims 1 and 6 as stated above, and further in view of Park et al. (US 2016/0036247 A1) (hereinafter Park).

With respect to claims 4 and 9, Idrees/Kearns discloses all of the limitations of claims 1 and 6 as stated above.  In addition, Idrees teaches:
Wherein the energy import cost constraints comprise: using energy cost when a peak demand measured in a current period is less than an import level from historical data; and using an incremental cost of energy import when a peak demand measured in the current period is greater than the highest peak demand during the month so far (See at least 

Idrees discloses all of the limitations of claims 4 and 9 as stated above.  Idrees does not explicitly disclose the following, however Park teaches:
Wherein the energy import cost constraints comprise: a. using energy cost when a peak demand measured in a current period is less than an import level from historical data; b. comparing the peak demand to a highest peak demand during the month so far when a peak demand measured in the current period is greater than an import level from historical data; c. using energy cost when a peak demand measured in the current period is less than the highest peak demand during the month so far; and d. using an incremental cost of energy import when a peak demand measured in the current period is greater than the highest peak demand during the month so far (See at least paragraphs 8, 9, 10, 21-27, and 32-40 which describe comparing the highest peak energy for a period to the high energy usage, wherein if the usage passes a level, then using the imported energy, and if it is less than the level then using the battery to power).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of predicting day-ahead load usage for an 

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Michael Harrington whose telephone number is 571.270.1365.  The Examiner can normally be reached on Monday-Friday 9-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jeffery Zimmerman can be reached at (571) 272-4602.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
Michael Harrington
Primary Patent Examiner
9 September 2021
Art Unit 3628